Title: To George Washington from Henry Knox, 19 July 1793
From: Knox, Henry
To: Washington, George



War Department July 19. 1793.

On the 3d of November 1783 all the troops of the late war were discharged excepting the few mentioned in the Act of that date, & all the rank of the Officers accordingly ceased to have any further operation.
But subsequent to this period new troops were raised by virtue of several resolves & acts of Congress and it has been decided that Officers of the same grades should take rank in the present army according to their appointments under the said several Acts of Congress, the relative rank of the late war notwithstanding; that is, that a Captain appointed under the resolves of Congress in 1785, should take rank of a Captain appointed by virtue of any subsequent resolve or act of Congress, although the latter  had been senior during the late war—This was essential to give each Officer confidence in his rank, otherwise he would be always liable to be superceded in his grade by the introduction of the officers of the late war.
On February 20th 1793 the President of the United States decided that the Officers now in service who were deranged prior to the resolve of the 7th of August 1782 could not be entitled to any benefits of the said Resolve, which is as follows.
“Resolved, That the Officers retiring under the foregoing resolutions, & not employed in the Staff Departments as aforesaid, shall, until called into service with their proper command, be entitled to all the emoluments, to which the Officers are entitled, who retired under the resolutions of the 3d and 21st of October 1780: that the said Officers shall retain their rank in the army and be called into the service from time to time according to seniority, in case of deficiencies of Officers, upon the principles of the foregoing resolutions.”
Hence the following case arises—A Captain who was deranged on the first of January 1781, and appointed a Captain under the Acts of Congress of the 4th of March 1791, but in pursuance of the decision of the President of the 20th of February, acts junior to all the Captains of the late war—but the question arises, is he also junior to all the Captain Lieutenants, Lieutenants, and Ensigns of the late war? or in other words, did the Officers who were deranged prior to the said 7th of August 1782, lose all benefits in case of a reappointment, from their former rank?
This case is humbly stated for the consideration and decision of the President of the United States.

H. Knox  secy of war

